Citation Nr: 0604382	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1. Entitlement to service connection for an acquired 
psychiatric disorder secondary to service-connected cervical 
spine disability and headaches.

2. Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from May 1966 to May 
1969 with subsequent periods of service in the National Guard 
and Air Force Reserves.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a February 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO or agency of 
original jurisdiction (AOJ)) that denied a total disability 
rating based on individual unemployability.  The appeal also 
stems from a January 2003 rating decision that determined 
that the veteran had failed to submit new and material 
evidence to reopen the claim for service connection for a 
psychiatric disorder to include as secondary to service-
connected disabilities.  In a decision dated in March 2005, 
the Board reopened the veteran's claim of service connection 
for a psychiatric disorder. 

In November 2003, the veteran testified at hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims folder.

In March 2005, the Board remanded the case for additional 
evidentiary development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1. The depressive disorder is not causally related to or 
aggravated by the service-connected cervical spine disability 
or headaches.

2. The service-connected disabilities are chronic headaches, 
rated 50 percent disabling, and residuals of a fracture at C6 
with degenerative arthritis, rated 30 percent disabling; for 
a combined rating of 70 percent.
3. The veteran has completed four years of college, and he 
last worked full-time in 2000. 

4. The service-connected disabilities are not so severe as to 
preclude the veteran from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1. Depressive disorder is not proximately due to or the 
result of a service-connected disability.  U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2. The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2005).


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.



Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

On the claim of total disability rating based on individual 
unemployability (TDIU) the RO provided post-adjudication VCAA 
notice by letter, dated in April 2002.  The notice informed 
the veteran of the evidence needed to substantiate the claim, 
namely, evidence that the service-connected disabilities 
rendered him unemployable.  On the claim of service 
connection, the RO provide pre-adjudication VCAA notice by 
letter dated in October 2002.  The notice informed the 
veteran of the evidence needed to substantiate the claim, 
namely, evidence that was new and material. 

In each notice, the veteran was informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that with his authorization VA would assist him 
in obtaining records not in the custody of a Federal agency.  
In the May 2005 supplemental statement of the case, the RO 
notified the veteran of 38 C.F.R. § 3.159 with the provision 
that the claimant provide any evidence in his possession that 
pertained to a claim.    

To the extent that the VCAA notice came after an initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The action of the RO described above cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims as he had the opportunity to submit additional 
argument and evidence, which he did, and to address the 
issues at a hearing, which he did too.  For these reasons, 
the veteran has not been prejudiced by timing of the VCAA 
notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).



As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO did obtain the veteran's 
service medical records, and VA medical records identified by 
the veteran.  Records and reports have also been obtained 
from J.G.B., MD, and the United States Postal Service.  The 
veteran has not identified any additional outstanding medical 
records that would be pertinent to the claims on appeal.  The 
veteran was afforded VA psychiatric and psychological 
examinations to determine the nature and etiology of his 
depressive disorder.  The Board therefore finds that VA has 
satisfied the duty to assist pursuant to the VCAA.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to support the claim.  A layperson's assertions about a 
question involving a medical diagnosis or medical causation 
do not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder that is proximately due to or the result of a 
service-connected disability can also be service connected.  
38 C.F.R. § 3.310(a).  When aggravation of a disorder for 
which service connection has not been granted is proximately 
due to, or is the result of, a service-connected condition, 
the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. Ap.. 439, 448 (1995).  

The service medical records contain no complaint, finding, or 
history of a depressive disorder.  There is also no evidence 
of a depressive disorder until 1998, nearly 30 years after 
service.  The veteran does not dispute these findings.  
Rather, he maintains that his depressive disorder was caused 
by his service-connected disabilities of chronic headaches 
and residuals of a fracture at C6 with degenerative 
arthritis.  

On VA neurological examination in February 2001, the examiner 
noted a diagnosis of severe depression.  In April 2002, the 
same examiner expressed the opinion that the service-
connected cervical spine condition and headaches resulting in 
heavy narcotic use as well as severe depression. 

Because the examiner in April 2002 linked depression to the 
service-connected disabilities, the Board, in its March 2005 
remand, requested that the veteran be examined by a 
psychiatrist to include psychological testing in order to 
determine whether the psychiatric disorder was related to the 
service-connected disabilities. 

The VA psychiatric examination and psychological testing were 
conducted in April 2005.  Following a review of the claims 
folders, an interview with the veteran, and psychological 
testing, the diagnosis was depressive disorder.  The examiner 
indicated that the veteran's test results were essentially 
invalid because of the veteran's tendency to overly endorse 
severe pathology.  The examiner stated she was unable to 
causally relate the depression to the service-connected 
disabilities. The examiner expressed the opinion that there 
was only a temporal relationship between depression and pain.  

The probative value of a medical opinion is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. Appl. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physician and whether or not and to 
the extent to which the physician reviewed the record and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for the 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

For several reasons, the Board finds that report of the April 
2005 VA psychiatric examination to be more probative than the 
report of the neurological examination in April 2002 on the 
question of whether or not the psychiatric disorder was 
related to the service-connected disabilities. 

First, the April 2005 examination was conducted by a 
psychiatrist, who is trained to diagnose psychiatric illness, 
and the specific purpose of the examination was to determine 
whether the psychiatric disorder was related to the service-
connected disabilities.  The neurological examination was not 
done by a psychiatrist and the purpose of the examination was 
to determine the effect of the service-connected disabilities 
on the veteran's ability to work.  Second, the April 2005 
psychiatric report included the results of psychological 
testing, which the examiner in 2002 did not have.  Third, in 
the 2005 report, the examiner provided a complete rationale 
for her findings and the examiner in April 2002 did not.   

For these reasons, the Board places greater weight on the 
April 2005 medical report than the April 2002 medical report.  
As the Board may consider only independent medical evidence 
to support its finding and as the greater weight or the 
preponderance of the evidence is against the claim, the Board 
concludes that the depressive disorder is not causally 
related to or permanently increased by the service-connected 
cervical spine disability or headaches, and the 
benefit-of the doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

TDIU

A total disability rating may be assigned, where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities.  If there is only one disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16.

Disabilities that are not service connected cannot serve as a 
basis for a total disability rating.  38 C.F.R. §§ 3.341, 
4.19.

While the veteran may be unemployed, the dispositive issue is 
whether he is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the service-connected disabilities are chronic 
headaches, rated 50 percent disabling and residuals of a 
fracture at C6 with degenerative arthritis, rated 30 percent 
disabling, is rated 30 percent disabling.  The combined 
rating is 70 percent.  The veteran therefore meets the 
schedular requirements of 38 C.F.R. § 4.16.  However, the 
analysis does not end here.  The Board must, nevertheless, 
determine whether the veteran's service-connected 
disabilities render him unemployable.

The veteran completed four years of college.  He last worked 
as postmaster in 2000.  He testified in November 2003 that 
his responsibilities were mostly managerial.  In this regard, 
he asserted that his service-connected cervical spine 
disabilities prevented him from using a pencil and writing 
for protracted periods.  He acknowledged that he was a 
partner in a trucking business with his brothers; however, he 
said he was essentially a figurehead for the business and 
derived no pecuniary benefits.  He also indicated that he was 
not receiving disability benefits from the Social Security 
Administration.

On the question of whether the veteran is capable of working, 
considering only the service-connected disabilities, on VA 
examination in April 2002, the examiner expressed the opinion 
that the veteran's inability to work was due to a combination 
his cervical spine disability, headaches, and depressive 
disorder.  The nonservice-connected depressive disorder is 
clearly a factor in the veteran's unemployment.  Moreover, 
there is no evidence that the veteran is unable to secure or 
follow a substantially gainful occupation due solely to 
service-connected disabilities.  For this reason, the 
preponderance of the evidence is against the claim that the 
veteran is unemployable due only to service-connected 
disabilities.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disorder, 
depressive disorder, secondary to service-connected cervical 
spine disability and headaches is denied.

A total disability rating based on individual unemployability 
is denied.



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


